






Exhibit 10.11
FISCAL YEAR 2015 EXECUTIVE OFFICER BASE SALARIES
The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2015 in their current
positions:
 
Name/Title
  
FY2015 Salary
 
David L. Martin
President and Chief Executive Officer
  
 
$567,000
  
Laurence L. Betterley
Chief Financial Officer
  
 
$347,259
  
Robert J. Thatcher
Chief Healthcare Policy Officer
  
 
$327,897
  
Paul Koehn
Senior Vice President of Quality and Operations
  
 
$315,316
 
Kevin Kenny
Executive Vice President of Sales and Marketing
  
 
$312,284
  







